Citation Nr: 1219241	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic candida and irregular menstrual cycle.

2.  Entitlement to a increased rating for mechanical low back pain, rated 20 percent prior to May 20, 2008, and 40 percent as of May 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  The Veteran's case comes from the VA Regional Office in Muskogee, Oklahoma (RO).

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


REMAND

In a June 2008 appeal to the Board, the Veteran indicated that she wanted to have a hearing before the Board at the Montgomery, Alabama Regional Office.  A handwritten note on the form stated that a videoconference hearing or a hearing with a decision review officer would also be acceptable, whichever was quicker.  In a June 2009 statement, the Veteran reported that she had moved to Texas and requested a Travel Board hearing at the Waco, Texas Regional Office.  In an August 2009 statement, the Veteran requested a videoconference hearing at the Waco, Texas Regional Office or a hearing with a decision review officer, whichever was quicker.  A July 2010 VA telephone report of contact form stated that the Veteran had moved to Oklahoma and request a hearing at the Oklahoma RO.  In December 2010, the Veteran was scheduled for a videoconference hearing on January 24, 2011, at the RO.  On January 14, 2011, VA received a response from the Veteran stating that she declined to have a video hearing and preferred to wait for a future visit by a member of the Board.  The Veteran did not subsequently appear for her January 24, 2011, videoconference hearing.

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. § 20.704(c) (2011).  If good cause is not shown, the appellant and his or her representative will be promptly notified and given an opportunity to appear at the hearing as previously scheduled.  38 C.F.R. § 20.704(c) (2011).  If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2011).  The determination as to whether good cause is shown is made by the Board.  38 C.F.R. § 20.704(c) (2011).

In this case, the Veteran's request for a rescheduling of the hearing was received only ten days prior to the date of the hearing, rather than the required two weeks.  This response was in the form of a checkbox on a VA form, which stated "I decline this video hearing, and prefer to wait for a future visit by a member of the [Board]."  While the Veteran did not further elaborate on her reason for desiring a Travel Board hearing at the RO, she properly filled out the form supplied to her by VA.  In addition, the Board notes that the law requires that the appellant and her representative be promptly notified in the event that good cause is not found to reschedule a hearing.  38 C.F.R. § 20.704(c) (2011).  There is no evidence of record that either the Veteran or her representative were ever informed that her January 14, 2011, request for a Travel Board hearing had been rejected and that they were required to appear for the scheduled hearing.  Accordingly, the Board finds that evidence of record demonstrates that the Veteran had good cause for her failure to appear at the January 24, 2011 hearing.  38 C.F.R. § 20.702(d) (2011).  The Veteran has not since withdrawn her request for a hearing.  Accordingly, the claim must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO and provide her notice of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


